Matter of Lee (2017 NY Slip Op 05667)





Matter of Lee


2017 NY Slip Op 05667


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of DIANA JACOBS LEE, an Attorney. 
(Attorney Registration No. 2811891)

Calendar Date: July 3, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Mulvey and Rumsey, JJ.


Diana Jacobs Lee, Columbia, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Diana Jacobs Lee was admitted to practice by this Court in 1997 and lists a business address in Annapolis Junction, Maryland with the Office of Court Administration. Lee has applied to this Court, by affidavit sworn to March 25, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by June 26, 2017 correspondence of its Chief Attorney.
Notwithstanding AGC's objections, we find that Lee's affidavit was properly executed by an identifiable New Jersey
notary public. Accordingly, with AGC voicing no other substantive objection to Lee's application, and having determined that she is eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]), we grant the application and accept her resignation.
McCarthy, J.P., Egan Jr., Lynch, Mulvey and Rumsey, JJ., concur.
ORDERED that Diana Jacobs Lee's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Diana Jacobs Lee's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of [*2]this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Diana Jacobs Lee is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lee is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Diana Jacobs Lee shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Lee's prior application to resign was denied by order of this Court (148 AD3d 1454 [2017]).